FILED
                             NOT FOR PUBLICATION                            MAR 13 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ARMAN ARAKELYAN,                                 No. 08-75222

               Petitioner,                       Agency No. A097-877-505

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Arman Arakelyan, a native and citizen of Armenia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s findings of fact, including credibility findings. Tekle v. Mukasey, 533

F.3d 1044, 1051 (9th Cir. 2008). We grant the petition for review and we remand.

      Substantial evidence does not support the BIA’s adverse credibility finding

because the inconsistencies the BIA identified between Arakelyan’s testimony and

his documentary evidence regarding the closure of his business and the year his

nonprofit joined an opposition alliance do not go to the heart of his claim. See

Singh v. Gonzales, 439 F.3d 1100, 1106, 1108-09 (9th Cir. 2006) (inconsistencies

in who paid bribe to secure petitioner’s release and number of times petitioner

transported protesters did not support adverse credibility finding). Accordingly,

we remand Arakelyan’s asylum, withholding of removal, and CAT claims on an

open record for further proceedings consistent with this disposition. See INS v.

Ventura, 537 U.S. 12, 16-18 (2002) (per curiam); Soto-Olarte v. Holder, 555 F.3d

1089, 1095-96 (9th Cir. 2009).

      We grant Arakelyan’s counsel’s motion to withdraw as attorney of record.

The Clerk shall amend the docket to reflect that Arakelyan is proceeding pro se.

The Clerk shall serve this order on Arakelyan at the address provided in counsel’s

motion to withdraw: 1011 Palmer Ave. #23, Glendale, CA 91205.

      PETITION FOR REVIEW GRANTED; REMANDED.


                                          2                                   08-75222